Per Curiam.

An official referee has reported that the respondent is guilty of five charges of misconduct. The testimony and the documentary evidence sustain his findings.
The record discloses that the respondent converted the funds of a client; that he either made false representations as to the status of the case of a client or converted to his own use the amount received in settlement thereof; that he either made false representations to another client regarding the steps taken in her behalf or grossly neglected her interests; that he converted the sum of $645 to his own use by obtaining money orders on delivery of checks drawn on a bank account which h-e knew or should have known did not have sufficient funds to meet the checks; that in a period of one year and five months he issued one hundred eighty-two checks totaling $7,918.67 which were not honored when presented for payment. By such conduct he has clearly demonstrated his unfitness to remain a member of the legal profession.
The respondent should be disbarred.
Glennon, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ ., concur.
Respondent disbarred